IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,799-02


EX PARTE CLEVE FOSTER





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
CAUSE NO. C-1-007519-0839040-B
IN THE CRIMINAL DISTRICT COURT NUMBER ONE
TARRANT COUNTY


Per Curiam.  Cochran, J., filed a statement concurring in the dismissal. Price,
J., filed a dissenting statement in which Holcomb, J., joined.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In February 2004, a jury found applicant guilty of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set applicant's punishment at
death.  This Court affirmed applicant's conviction and sentence on direct appeal.  Foster
v. State, No. AP-74,901 (Tex. Crim. App. Apr. 12, 2006)(not designated for publication). 
	In November 2005, applicant filed in the trial court his initial post-conviction
application for writ of habeas corpus.  This Court denied applicant relief.  Ex parte
Foster, No. WR-65,799-01 (Tex. Crim. App. Mar. 21, 2007)(not designated for
publication).  Applicant filed this his first subsequent application in the trial court on
December 22, 2010. 
	Applicant presents a single allegation in his application in which he asserts that his
trial counsel were ineffective for failing to obtain and present testimony from a blood
spatter expert.  We have reviewed the application and find that applicant has failed to
meet the requirements of Article 11.071, § 5.  Accordingly, we dismiss his application. 
	IT IS SO ORDERED THIS THE 30th DAY OF DECEMBER, 2010.

Do not publish